OPINION — AG — ** EXPENDITURES — FIREFIGHTERS — DISABILITY ** 11 O.S. 356 [11-356] IS UNCONSTITUTIONAL AND VOID AS BEING VIOLATION OF ARTICLE X, SECTION 20, OKLAHOMA CONSTITUTION, INSOFAR AS IT ATTEMPTS TO AUTHORIZE THE EXPENDITURE OF FUNDS FROM THE FIREMEN'S RELIEF AND PENSION FUND FOR FIRE FIGHTING EQUIPMENT FOR A TOWN HAVING A POPULATION OF LESS THAN TWO THOUSAND. (FIRE FIGHTING EQUIPMENT, EXCESS OF RETIREMENT FUNDS) CITE: 11 O.S. 356 [11-356] ARTICLE X, SECTION 20, OPINION NO. AUGUST 8, 1953 — DICKEY  (THE COLLECTION OF THE TAX AND APPROPRIATION OF A PARTY THEREOF TO THE FIREMEN'S RELIEF AND PENSION FUND IS NOT FOR THE PURPOSE OR BENEFIT OF ANY CITY, TOWN, OR OTHER MUNICIPAL CORPORATION.) (JAMES P. GARRETT)